DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s response of 11/30/2020 has been received. Applicant submitted remarks to the rejection of the claims under 35 USC 102a(1). Upon further consideration of applicant’s remarks and review of the prior art, this office action is a non-final office action.  Claims 1-20 are pending.
Claim Objections
Claim 1 is objected to because of the following informalities:  line 11: it appears “left back inferior edge” should be “right back inferior edge”. This limitation will be treated as “right back inferior edge”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 5, 9, 10, 13-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ishiura et al. (U.S. 2015/0107004) in view of Rajala et al. (U.S. 5,940,887). Ishiura discloses the inventions substantially as claimed. Ishiura teaches a garment 1000/method of making an undergarment (Fig.10 shows a pattern for a panty 1000) configured to cover at least a portion of the lower body, comprising a front panel 1001 having left front inferior edge and a right front inferior edge, wherein the left front inferior edge and the right front inferior edge are free cut (par.63 & 65); a back panel 1002 having a left back inferior edge and a right back inferior edge, wherein the left back inferior edge and the right back inferior edge are free cut; and a gusset panel 1003A extending between the front panel and back panel, wherein the gusset panel 1003A comprises a free cut right gusset edge and a free cut left gusset edge; wherein the left gusset edge and the left front inferior edge and left back inferior edge define a left leg space and wherein the right gusset edge and the right front inferior edge and the left (right?) back inferior edge define a right leg space. Note that Figure 10, embodiment 8 is disclosed as the same as the garment of the embodiment 1 of Figure 1, except for the free cut edges/material of Figure 10.  The undergarment 10 is fabric (par.24) and the front panel, back panel, and gusset panel are attached such that the gusset panel extends between the front and back panels as in par.24. Paragraph 65 discloses the free-cut material including wave lines is prevented from affecting an outerwear (i.e. doesn’t show panty lines) and the wavy lines ease the biting of the hemline part into the buttocks (the edges don’t irritate the wearer’s skin). The gusset panel 1003A is formed from a first piece of fabric and front panel is formed from the first piece of fabric in that the garment pattern is a one-piece pattern including the gusset panel 1003A, front panel 1001, and back panel 1002. Ishiura’s gusset panel has a lining 1004 on an interior surface and an outer fabric located on an exterior surface of the garment (garment is formed from fabric). However, Ishiura doesn’t teach the gusset panel is gathered along the left gusset edge and right gusset edge by attachment of left and right elastic bands to an interior surface of the garment and extending along the left and right gusset edges by a left and right seam, respectively and gathering the left gusset edge comprises stretching a left elastic band or thread and gathering a right gusset edge comprises stretching a right elastic band or thread and attaching the stretched right elastic band or thread along the right gusset edge. Rajala teaches a garment 10 with a gusset panel 24 extending between a front and back panel 16,21, the gusset panel 24 is gathered along a left gusset edge 52 and along a right gusset edge 52 by a left and right seam, respectively. Note that the elastic is bonded to the garment, thereby forming a seam. Column 4, lines 58-62 disclose the elastic bands or threads 51 (col.6, lines 4-7) and 13-19) attached to an interior surface at left and right gusset edges contract and draw up the sides of the crotch about an absorbent pad and col.6, lines 34-37 disclose the elastics 51 are applied to the garment in an elongated manner (considered equivalent to the “stretched” limitation of claim 18) such that the sides of the crotch portion are “drawn up” (considered as equivalent to gathered). The elastic bands 51 are attached to the left and right gusset edges by left and right seams, respectively. The left and right seams comprise a zig-zag stitch (col.5, lines 61-63). The gusset panel is gathered along the left and right gusset edges by attachment of left and right elastic bands 16 to and extending along the left and right gusset edges by a left and right seam, respectively. Rajala teaches the gusset panel elastic bands are separately applied to the garment such that one of ordinary skill could have looked to Rajala’s garment to improve their garment in the same manner. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ishiura’s garment to gather the gusset edges and provide the left and right elastic bands to the edges such that the gusset panel edges contract around the sides of the crotch to prevent leakage from or exposure of the wearer’s genital area.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ishiura ‘004 in view of Rajala ‘887 as applied to claims 1-3 above, and further in view of Suga et al. (U.S. 2008/0282452). Ishiura discloses the invention substantially as claimed. However, Ishiura doesn’t teach the elastic band or thread is an elastic band comprising a woven or a knit elastic. Suga teaches a garment with elastic edge bands 23 formed from a woven elastic as in par.88. The elastic band is expected to perform equally well in woven or knit form, the woven structure imparting resiliency and flexibility to the elastic band. Therefore, it would have been obvious to modify Ishiura’s elastic band to comprise a woven elastic as taught by Suga as a known formation of an elastic band expected to result in a resilient and flexible band. 
Claims 6-8, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishiura ‘004 in view of Rajala ‘887 as applied to claims 1-3, 5, and 13-15 above, and further in view of Huff ‘568. Ishiura discloses the invention substantially as claimed but doesn’t teach the left and right seams comprise a zig-zag stitch with from 15-30 stitches per inch and a shirring ratio of from 1: 1.25-1:1-3. Ishiura also doesn’t teach the left seam and/or right seam comprise a three-step zig-zag stitch. Huff discloses a gusset 14 with left and right elastic bands 16 sewn to the left and right sides of the gusset by zig-zag stitching 42. Huff teaches in col.5, lines 18+ the elastic bands 16 may be tensioned to different degrees to provide differing degrees of gathering to the garment.  Zig-zag stitching is known in the art for joining fabric strips or pieces together and forming gathers in that the stitching will stretch to some degree without breaking and Ishiura’s fabric garment may be formed using stitching. The number of stitches per inch impacts the amount of thread required to sew the garment, with a higher number of stitches per inch consuming more thread and requiring longer sewing cycles. The shirring ratio is the ratio of the length of the gathered fabric to the original length of the fabric and this ratio may be varied by the degree of tension exerted when stretching the elastic band and attaching to the gusset. The 3 step zig zag stitch is known in the art to result in a flatter finished area. The number of stitches per inch and shirring ratio are considered as results effective variables such that one of ordinary skill could have arrived at optimum values for the number of stitches per inch and an optimum shirring ratio through routine experimentation. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955). The burden rests with the applicant to demonstrate that the claimed range for the number of stitches and shirring ratio values are critical and provide unexpected results. Applicant’s specification provides multiple ranges for the stitches per inch and for the shirring ratio that are considered as acceptable and equally effective. Therefore, it would have been obvious to modify to one of ordinary skill before the effective filing date to modify Ishiura to attach the elastic bands to the gusset by stitching/zig-zag stitching/3 step zig zag stitch of Huff in that this process is known in the art and provides a flatter finished surface. It also would have been obvious to one of ordinary skill before the effective filing date of the invention to modify Ishiura the tension of the stitching to result in a desired number of stitches form 15-30 per inch, and a shirring ratio of from 1:1.25 to 1:1.3 with the ideal range for the number of stitches and shirring ratio arrived at through routine experimentation based upon stitch tension and desired sewing cycle length, and the manipulation of the elastic bands when stretched and attached to the gusset edge.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ishiura ‘004 in view of Rajala ‘887 as applied to claim 1 above, and further in view of O’Brien (U.S. 8,661,568). Ishiura discloses the invention substantially as claimed but doesn’t teach the front panel further comprises a front superior edge, the back panel comprises a back superior edge and the front and back superior edges are free cut. Ishiura appears to disclose all edges of the garment are free cut, but doesn’t explicitly refer to the front and back superior edges. O’Brien teaches a hosiery with a front panel comprising a front superior edge 107 (upper edge of waistband), the back panel comprises a back superior edge 107 (upper edge of waistband), and the front and back superior edges are free cut. Col.3, lines 20-50 disclose the upper edges as raw cut (considered as equivalent to free cut) and col.4, lines 15-22 disclose the edges lay completely flat against the wearer’s body without digging into the body or creating a visible line. Therefore, it would have been obvious to modify Ishiura to form the front and back superior edges as free cut in that O’Brien teaches free cut superior edges lay flat against the wearer’s body for improved comfort and do not create a visible line. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ishiura ‘004 in view of Rajala ‘887 as applied to claim 1 above, and further in view of Hashimoto (U.S. 4,615,051). Ishiura discloses the invention substantially as claimed. However, Ishiura doesn’t teach the left and right gusset edges comprise a decorative trim. Hashimoto teaches a garment with decorative tape 7 stitched to edges of the gusset panel 4 to provide a decorative or ornamental function or aesthetic to the garment. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the invention to modify Ishiura to provide the left and right gusset edges with a decorative trim in that Hashimoto teaches that is known in the art as an ornamental or decorative feature. 

Response to Arguments
Applicant’s remarks to the rejections of 6/29/2020 have been received, these rejections revised upon further review of applicant’s remarks and the prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Katherine Moran at (571) 272-4990 (phone) and/or (571) 273-4990 (fax). Please note that internet communication (i.e. email) requires submission of an Authorization for Internet Communications form (PTO/SB/439).  The examiner can be reached on Monday-Thursday from 9:00 am to 6:00 pm, and alternating Fridays.If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh, may be reached at (571) 272-4888. The official and after final fax number for the organization where this application is assigned is (571) 273-8300. General information regarding this application and 
questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).
	
	/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732